Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.297 Filed 08/07/20 Page 1 of 24




                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,                 CRIMINAL NO. 15-20783

v.                                           HON. SEAN F. COX

LEROY CANNON,

                  Defendant.
                                         /

                 United States’ Response Opposing
         the Defendant’s Motion for Compassionate Release

     Leroy Cannon is serving a 15-year sentence for his third federal drug

conviction. He again asks for compassionate release because of Covid-

19. But like the first time, Cannon has not exhausted his

administrative remedies. And in any case, his release would endanger

the community. More than anything else, Cannon’s uninterrupted

pattern of drug trafficking—activity that spans over 30 years—shows

he will continue this criminal behavior if released. So he is ineligible for

relief. Moreover, a § 3553(a) analysis does not support his request.




                                     1
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.298 Filed 08/07/20 Page 2 of 24




                               Background

   In 2015, DEA agents began investigating Leroy Cannon, a drug

trafficker with a prolific criminal record. This was not the first time

Cannon was targeted in a federal drug investigation. In fact, Cannon

had been involved in major drug trafficking since the 1970s.

   In 1977 at the age of 27, Cannon was convicted for leading a large

international drug organization. (PSR, ¶ 36). He controlled an extensive

network of financiers and couriers who brought kilogram quantities of

heroin from Mexico to Detroit, Los Angeles, and New Jersey. (Id.). A

jury convicted him of seven criminal counts. A New Jersey federal judge

then imposed an aggregate sentence of 15 to 30 years in prison. (Id.).

Cannon was released on parole in 1994. (Id.). But less than two years

later, he was convicted of another federal drug crime, explained below,

and his parole was revoked. (Id.).

   In 1996, Cannon tried to buy a kilo of heroin from an undercover

DEA agent in Baltimore. (Id., ¶ 39). Agents arrested Cannon when he

came to purchase the drugs. (Id.). After pleading guilty, a Maryland

federal judge imposed an 87-month sentence. (Id.). Cannon was




                                     2
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.299 Filed 08/07/20 Page 3 of 24




released and began his supervised release term in May 2005. (Id.). But

a few months later, he was arrested again for another drug deal.

   More specifically, in August 2005, Cannon and his son tried to sell

cocaine to a confidential informant working with a local police

department. (Id., ¶ 38). The officers arrested both at the time of the

deal. Cannon eventually pleaded guilty (although he continues to deny

any criminal culpability related to this case). (Id.). A Wayne County

circuit court judge imposed a four to 30 year sentence. After about five

years, he was released from state custody. (Id., ¶ 37). But because of the

new criminal conduct, he violated his federal supervised release. For

that violation, he was sentenced to 30 months in custody. (Id.).

   Shortly after his release, he again came on the radar of DEA agents

in this case. During their investigation, agents identified a confidential

informant who was one of Cannon’s drug customers. The informant said

that he had purchased heroin, in 100- or 200-gram quantities, from

Cannon. So the agents used the informant for a controlled purchase of

heroin from Cannon. (PSR, ¶¶ 12-13).

   Using information from this buy, agents obtained a wiretap of

Cannon’s phones. And during that wire, Cannon was working with


                                     3
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.300 Filed 08/07/20 Page 4 of 24




other members of his criminal enterprise to obtain large quantities of

narcotics from Mexican suppliers. (Id., ¶¶ 14-15).

   The government eventually charged Cannon with conspiring to

distribute at least one kilogram of heroin and five kilograms of cocaine

(a 10-year to life offense) and distribution of at least 100 grams of

heroin (a 5- to 40-year offense). PSR, ¶ 6. And because of Cannon’s

multiple drug trafficking convictions detailed above, the government

could have filed a sentencing enhancement that would have increased

his sentence to mandatory life in prison.

   But the parties eventually reached a plea agreement. (R.42: Plea

Agreement, 126). Cannon agreed to plead guilty to the lesser

distribution charge. And the government agreed not file any sentencing

enhancement. This benefited Cannon in a number of ways. First, the

charge he pled to had a five-year statutory minimum sentence, instead

of ten years or even mandatory life in prison. Second, because the

charge also had a lower statutory maximum sentence (40 years instead

of life), Cannon also had lower career offender guideline calculations,

i.e., 188-235 months instead of 262-327 months. See USSG

§ 4B1.1(b)(1)-(2).


                                     4
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.301 Filed 08/07/20 Page 5 of 24




     At sentencing, citing his age and poor health, Cannon asked the

Court to impose the five-year minimum term. The government, noting

the significant break it already gave Cannon, requested a guideline

sentence. After hearing these arguments, the Court agreed with the

government and imposed a 188-month, bottom-of-the-guidelines

sentence. (R.45: Judgment, 176).

     Cannon is serving that term at Milan FCI. He has over eight years

remaining: His scheduled release date is December 31, 2028.

     Cannon recently filed a motion for compassionate release. (R.59:

Motion, 279). In it, he argues that he is at high risk if he were to

contract Covid-19 because of his high blood pressure and diabetes. (Id.,

288). This motion should be denied.

                                Argument

I.     The Bureau of Prisons has responded to Covid-19 by
       protecting inmates and increasing home confinement.

       A.    The Bureau of Prisons’ precautions have mitigated
             the risk from Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-

3447, 2020 WL 3056217, at *2 (6th Cir. June 9, 2020). For over almost a

decade, the Bureau of Prisons has maintained a detailed protocol for
                                      5
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.302 Filed 08/07/20 Page 6 of 24




responding to a pandemic. Consistent with that protocol, the Bureau of

Prisons began planning for Covid-19 in January 2020. Wilson, 2020 WL

3056217, at *2.

   On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide

crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 2020 WL 3056217, at *2. To stop the spread of the disease,

the Bureau of Prisons has restricted inmate movement within and

between facilities. Id. When new inmates arrive, asymptomatic inmates

are placed in quarantine for a minimum of 14 days. Id. Symptomatic

inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being

cleared by medical staff under the CDC’s criteria. Id.

   Within its facilities, the Bureau of Prisons has “modified operations

to maximize physical distancing, including staggering meal and

recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id. Staff and inmates are issued


                                     6
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.303 Filed 08/07/20 Page 7 of 24




face masks to wear in public areas. See BOP FAQs: Correcting Myths

and Misinformation. Staff and contractors are screened for symptoms,

and contractors are only permitted to access a facility at all if

performing essential service. Wilson, 2020 WL 3056217, at *2. Social

and legal visits have been suspended to limit the number of people

entering the facility and interacting with inmates. Id. But to ensure

that relationships and communication are maintained throughout this

disruption, the Bureau of Prisons has increased inmates’ telephone

allowance to 500 minutes per month. Legal visits are permitted on a

case-by-case basis after the attorney has been screened for infection.

   Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.

     B.    The Bureau of Prisons is increasing the number of
           inmates who are granted home confinement.

   The Bureau of Prisons has also responded to Covid-19 by increasing

the placement of federal prisoners in home confinement. Recent

legislation now temporarily permits the Bureau of Prisons to “lengthen

                                     7
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.304 Filed 08/07/20 Page 8 of 24




the maximum amount of time for which [it] is authorized to place a

prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in

deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical.

Over 7,311 federal inmates have been granted home confinement since

the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Sixth Circuit recently stressed, these efforts

show that “[t]he system is working as it should”: “A policy problem




                                     8
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.305 Filed 08/07/20 Page 9 of 24




appeared, and policy solutions emerged.” United States v. Alam, ___

F.3d ___, No. 20-1298, 2020 WL 2845694, at *5 (6th Cir. June 2, 2020).

   This policy solution is also tailored to the realities of the Covid-19

pandemic. As the Attorney General’s directives have explained, the

Bureau of Prisons is basing its home-confinement decisions on several

factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease
      the inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These

criteria account for justifiable concerns about whether inmates “might

have no safe place to go upon release and [might] return to their

criminal activities,” as well as “legitimate concerns about public safety.”

Wilson, 2020 WL 3056217, at *11.

   The Bureau of Prisons, after all, cannot open its facilities’ gates

indiscriminately and unleash tens of thousands of convicted criminals,

en masse. See id. It must focus on the inmates who have the highest

risk factors for Covid-19 and are least likely to engage in new criminal

activity. This is true not just to protect the public generally, but to avoid
                                      9
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.306 Filed 08/07/20 Page 10 of 24




the risk that a released defendant will bring Covid-19 back into the jail

or prison system if he violates his terms of release or is caught

committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C.

§ 60541(g)(2).

   The Bureau of Prisons must also balance another important

consideration: how likely is an inmate to abide by the CDC’s social-

distancing protocols or other Covid-19-based restrictions on release?

Many inmates—particularly those who have been convicted of serious

offenses or have a lengthy criminal record—been already proven

unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,”

Wilson, 2020 WL 3056217, at *11, including whether a particular

inmate would adhere to release conditions and social-distancing

protocols during the pandemic. If a prisoner would be unlikely to take

release conditions or Covid-19 precautions seriously, for instance, he

would also be far more likely than the general public to contract and

spread Covid-19 if released.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it

to marshal and prioritize its limited resources for the inmates and


                                      10
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.307 Filed 08/07/20 Page 11 of 24




circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that his

proposed home-confinement location is suitable for release, does not

place him at an even greater risk of contracting Covid-19, and does not

place members of the public at risk from him. It must assess

components of the release plan, including whether the inmate will have

access to health care and other resources. It must consider myriad other

factors, including the limited availability of transportation right now

and the probation department’s reduced ability to supervise inmates

who have been released. All of those decisions require channeling

resources to the inmates who are the best candidates for release.

   Those types of system-wide resource-allocation decisions are difficult

even in normal circumstances. That is why Congress tasked the Bureau

of Prisons to make them and has not subjected the decisions to judicial

review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

law, a designation of a place of imprisonment under this subsection is

not reviewable by any court.”); United States v. Patino, No. 18- 20451,

2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

the Court lacks authority to direct the operations of the Bureau of


                                      11
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.308 Filed 08/07/20 Page 12 of 24




Prisons.”). It is especially true now, given the Bureau of Prisons’

substantial and ongoing efforts to address the Covid-19 pandemic.

II.     The Court should deny Cannon’s motion for compassionate
        release.

      Cannon’s motion for a reduced sentence should be denied. A district

court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

2009). Rather, a district court’s authority to modify a defendant’s

sentence is “narrowly circumscribed.” United States v. Houston,

529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory

exception, a district court “may not modify a term of imprisonment once

it has been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions

are narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

narrow.

      First, compassionate release requires exhaustion. If a defendant

moves for compassionate release, the district court may not act on the

motion unless the defendant files it “after” either completing the

administrative process within the Bureau of Prisons or waiting 30 days

from when the warden at his facility received his request. 18 U.S.C.

                                      12
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.309 Filed 08/07/20 Page 13 of 24




§ 3582(c)(1)(A); United States v. Alam, ___F.3d ___, No. 20-1298, 2020

WL 2845694, at *1 (6th Cir. June 2, 2020).

   Second, even if a defendant exhausts, he must show “extraordinary

and compelling reasons” for compassionate release, and release must be

“consistent with” the Sentencing Commission’s policy statements.

18 U.S.C. § 3582(c)(1)(A). As with the identical language in § 3582(c)(2),

compliance with the policy statements incorporated by § 3582(c)(1)(A) is

mandatory. See Dillon v. United States, 560 U.S. 817 (2010); United

States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To qualify, a

defendant must have a medical condition, age-related issue, family

circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

of any other person or to the community,” USSG § 1B1.13(2).

   Third, even if a defendant is eligible for compassionate release, a

district court may not grant the motion unless the factors in 18 U.S.C.

§ 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

at sentencing, those factors require the district court to consider the

defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for


                                      13
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.310 Filed 08/07/20 Page 14 of 24




the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

      A.    Binding authority prohibits the Court from granting
            release, because Cannon has not satisfied the
            statutory exhaustion requirement.

   The Court must dismiss Cannon’s motion because he has not

satisfied the exhaustion requirement for compassionate release under

18 U.S.C. § 3582(c)(1)(A). Until recently, only the Bureau of Prisons

could move for compassionate release. The First Step Act of 2018

amended the statute, permitting defendants to move for it too. First

Step Act § 603(b), Pub. L. No. 115-319, 132 Stat. 5194, 5239 (Dec. 21,

2018).

   But the provision permitting a defendant-initiated motion includes

an exhaustion requirement. Id. A district court may not grant a

defendant’s motion for compassionate release unless the defendant files

it “after” the earlier of (1) the defendant “fully exhaust[ing] all

administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf,” or (2) “the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, ___F.3d ___,


                                      14
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.311 Filed 08/07/20 Page 15 of 24




No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020). As the

Sixth Circuit recently held in Alam, this statutory exhaustion

requirement is “a mandatory condition” that “must be enforced” when

the government raises it. Id. at *1–*4; accord United States v. Raia, 954

F.3d 594, 595–97 (3d Cir. 2020).

   The Bureau of Prisons has no record of a compassionate relief (also

referred to as a Reduction in Sentence request) for Cannon. He claims

that he “exhausted his administrative remedies” because he made a

“home confinement” request that was denied. (R.59: Motion, 284). This

is true. See Ex. 3: Email Requests. But a request for home confinement

is different. See, e.g., United States v. Velazquez, 2020 WL 3452070, at

*2 (D. Ariz. June 24, 2020) (request for home confinement under the

CARES Act does not suffice for exhaustion requirement of

compassionate release); United States v. Taylor, No. 12-cr-20052 (E.D.

Mich. July 22, 2020) (same) (Murphy, J.).

   And it’s Cannon who “bears the burden of showing that he exhausted

his administrative rights with the BOP.” United States v. Van Sickle,

2020 WL 2219496, at *3 (W.D. Wash. May 7, 2020) (citing cases). It is




                                      15
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.312 Filed 08/07/20 Page 16 of 24




not enough for an inmate to simply allege he has exhausted his

remedies. See id.

   Cannon has not provided sufficient evidence that he has complied

with § 3582(c)(1)(A)’s mandatory exhaustion requirement. His motion

for compassionate release should therefore be dismissed for failure to

exhaust. Alam, 2020 WL 2845694, at *5.

      A.    Cannon is not eligible for compassionate release
            under the mandatory criteria in USSG § 1B1.13.

   Even if Cannon had exhausted his administrative remedies,

compassionate release would be improper. Compassionate release must

be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Congress tasked the

Sentencing Commission with “describ[ing] what should be considered

extraordinary and compelling reasons for [a] sentence reduction” under

§ 3582(c)(1)(A), as well developing “the criteria to be applied and a list

of specific examples” for when release is permitted. 28 U.S.C. § 994(t).

   Because the Sentencing Commission has fulfilled Congress’s

directive in USSG § 1B1.13, that policy statement is mandatory. Section

3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

statements mirrors the language governing sentence reductions under

                                      16
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.313 Filed 08/07/20 Page 17 of 24




18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

§ 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

language in the same statute, it must be interpreted in the same way.

Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

Commission’s restraints “on a district court’s sentence-reduction

authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

(6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

   The First Step Act did not change that. It amended only who could

move for compassionate release under § 3582(c)(1)(A). It did not amend

the substantive requirements for release. United States v. Saldana, No.

19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

Apr. 20, 2020). Section 1B1.13 remains binding.

   Section 1B1.13 cabins compassionate release to a narrow group of

non-dangerous defendants who are most in need. That policy statement

limits “extraordinary and compelling reasons” to four categories: (1) the

inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

circumstances; and (4) other reasons “[a]s determined by the Director of




                                      17
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.314 Filed 08/07/20 Page 18 of 24




the Bureau of Prisons,” which the Bureau of Prisons has set forth in

Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

   The Covid-19 pandemic does not, by itself, qualify as the type of

inmate-specific condition permitting compassionate release. The Bureau

of Prisons has worked diligently to implement precautionary measures

reducing the risk from Covid-19 to Cannon and other inmates. See

Wilson v. Williams, ___ F.3d ___, No. 20-3447, 2020 WL 3056217, at *2,

*8 (6th Cir. June 9, 2020). Thus, “the mere existence of Covid-19 in

society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597; cf. Wilson,

2020 WL 3056217, at *11.

   Cannon’s medical records, however, confirm that he has Type 2

diabetes and hypertension, which the CDC has identified as risk factors

for Covid-19. The BOP has helped Cannon to manage these conditions,

e.g., with medication. See Ex. 1: Cannon’s 2019 Medical Records; Ex. 2:

Cannon’s 2020 Medical Records, filed under seal. Nevertheless, given

the heightened risk that Covid-19 poses to someone with those medical


                                      18
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.315 Filed 08/07/20 Page 19 of 24




conditions, Cannon has satisfied the first eligibility threshold for

compassionate release during the pandemic. See USSG § 1B1.13(1)(A)

& cmt. n.1(A).

   But Cannon remains ineligible for compassionate release because he

is a danger to the community. Section 1B1.13(2) only permits release if

a “defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” It thus prohibits the

release of violent offenders, including most drug dealers. See United

States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir. 2010); United

States v. Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich.

June 9, 2020). It also bars the release of many other defendants. An

evaluation of dangerousness under § 3142(g) requires a comprehensive

view of community safety—“a broader construction than the mere

danger of physical violence.” United States v. Cook, 880 F.2d 1158, 1161

(10th Cir. 1989) (per curiam). So even many “non-violent” offenders—

such as those who have been involved in serial or significant fraud

schemes—may not be released under § 3582(c)(1)(A). USSG § 1B1.13(2);

see Stone, 608 F.3d at 948 n.7.




                                      19
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.316 Filed 08/07/20 Page 20 of 24




   Adhering to § 1B1.13(2) is especially important given the current

strain on society’s first responders and the rise in certain types of crime

during the Covid-19 pandemic. Police departments in many cities have

been stretched to their limits as officers have either contracted Covid-19

or been placed in quarantine. Some cities, including Detroit, have seen

spikes in shootings and murders. Child sex predators have taken

advantage of bored school-aged kids spending more time online. Covid-

19-based fraud schemes have proliferated. There are real risks to public

safety right now, and those risks will only increase if our community is

faced with a sudden influx of convicted defendants.

   Drug dealing itself is a danger that Congress sought to protect the

public from. And as set forth above, Cannon’s criminal record shows

that, if released, he would almost certainly continue in this illegal

trade. Save for his time in prison, Cannon has been dealing large

quantities of drugs since the 1970s. He has not been deterred despite

decades in prison. In fact, he committed his last two drug offenses

(including this one) when he was over 50 years old. He will not stop.

And so his release would endanger the public. Section 1B1.13(2)

therefore prohibits reducing his sentence under § 3582(c)(1)(A).


                                      20
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.317 Filed 08/07/20 Page 21 of 24




      B.    The factors in 18 U.S.C. § 3553(a) strongly weigh
            against compassionate release.

   Even when an inmate has shown “extraordinary and compelling

reasons” and demonstrated that he is not dangerous, he is still not

entitled to compassionate release. Before ordering relief, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

release is appropriate. See United States v. Knight, No. 15-20283,

2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The § 3553(a)

factors . . . weigh against his request for compassionate release.”);

United States v. Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D.

Mich. May 15, 2020) (holding that the “[d]efendant’s circumstances do

not warrant compassionate release . . . under 18 U.S.C. § 3553(a)”);

United States v. Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D.

Mich. May 15, 2020) (denying compassionate release because “the

18 U.S.C. § 3553(a) sentencing factors do not favor release”); see also

United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020)

(upholding a district court’s denial of compassionate release based on

the § 3553(a) factors).

   Even if the Court were to find Cannon eligible for compassionate

release, the § 3553(a) factors should still disqualify him. To begin with,

                                      21
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.318 Filed 08/07/20 Page 22 of 24




the crime was a serious one, deserving of significant punishment. There

is also a need for deterrence. As outlined above, Cannon already served

decades in federal prison. The punishment there did not keep him from

trafficking drugs. In fact, he was on supervised release and parole while

committing other drug crimes. Moreover, Cannon received a significant

reduction that already accounted for his age and health concerns. And

he has not even served half of that sentence. When conducting a

§ 3553(a) analysis in the context of a compassionate release motion, a

district court may properly deny relief when a defendant has “served

only a fraction of her sentence.” United States v. Kincaid, No. 19-6271,

2020 WL 2521303, at *1 (6th Cir. May 18, 2020) (affirming denial of

compassionate release when defendant had served roughly 15% of

original sentence).

III. If the Court were to grant Cannon’s motion, it should order
     a 14-day quarantine before release.

   If the Court were inclined to grant Cannon’s motion despite the

government’s arguments above, the Court should order that he be

subjected to a 14-day quarantine before release.




                                      22
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.319 Filed 08/07/20 Page 23 of 24




                                Conclusion

   Cannon’s motion should be denied.

                                       Respectfully submitted,

                                       Matthew Schneider
                                       United States Attorney

                                       /s/ Steven P. Cares
                                       Assistant United States Attorney
                                       United States Attorney’s Office
                                       Eastern District of Michigan
                                       211 West Fort Street, Suite 2001
                                       Detroit, MI 48226
                                       Phone: (313) 226-9139
 Dated: August 7, 2020                 Email: steven.cares@usdoj.gov




                                      23
Case 2:15-cr-20783-SFC-APP ECF No. 62, PageID.320 Filed 08/07/20 Page 24 of 24




                          Certificate of Service
      I hereby certify that on August 7, 2020, I electronically filed the

foregoing paper with the Clerk of the Court using the ECF system

which will send notification of such filing to the attorneys of record.



                                       /s/ Steven P. Cares
                                       Assistant United States Attorney
                                       United States Attorney’s Office
                                       Eastern District of Michigan
                                       211 West Fort Street, Suite 2001
                                       Detroit, MI 48226
                                       Phone: (313) 226-9139
                                       Email: steven.cares@usdoj.gov




                                      24
